OFFICE OF THE ATTORNEY                 GENERAL     OF TEXAS
                              AU5llN




8ootion     69 of xou8o all       409                 follourr
        ‘%Ol
           h#Dl%Oa        ntfO? l    lOr tiiiOdO
                                               Oftit1 0
oz rrimm8oe         thrroof   dd.l      f~ht~;Esr;F
       thr a a
a g e nt            o f R 6# r h io h l
the Da 8rtmmt        to(jothu  withtbo lppli@dOE fO?
rortit f sat0     Of tit10 within twnty-loor  honrr aftor
aam har boon r.oe1r.4          by him       aad the   Mmrtrrt
aball     ntura    to t&o &oaigaato$        rgut    eaoh roath
                                                                                            .




     1W fez mob 8pplIrrtIoa    to rhIoh l oortIfI~te
     of title her be.8 Iraue4, aad the balaare rbrll
     be pa14 ovu to the hawu      ot thla state to
     po?80&‘“’  to tha Goneret Eoroauo ma6 or thir

     ~UIO         au     409 40rirur tlu t0a         w40dgut0d         lg0w        00
hulq  ntuuoo         to the Arrrrror ukd Collrotor of Taubr of
t& #4tI@rlr?       ante,   rali p?WId&tbrt    b YY letla ruoh
rttorr     throtqh ry ot hi8 regular &opatIer.

     btiOl@  afil&,             vO=On'#   &Vi,06     aitil     SfrtUtU,          DroridOB
in part am rollowrr
                     1. Ko dIrtrIot
              *8ootIoa                             oitiou      rlmll   bo
     mid      by the State ot Tons           l
     Sor any. rmrvloo perforrud by
     8ta ko r u y lormt              p4   to 84     oo\urtr offlror         In
     u&“~a$             600,
                          oonu
                             ;&~ato~~~~~~~:~
     tha lmt’proordI4               Fordexml Oonmm l4          fom or ocm-
     mirdoo            for ul    rorvloe porford.
                                         by hir 81’ruoh
     offSerr; provUe4, howorm,, that    tho Aarrrror and
     Collroto? ot T8x.r rbrll oontInuo to oolloot ld
     rotdo tu the bumfit ot the Offloerr &la4        ?und
     or tiurdr horoltitor   mrI4ed for lll foor an4
     o a 8I~w
            io
             h lo
               uh o4
                   hal
                     uth o r d la to
                                   w       on4u
     lolloot  $ ati it ahallbo. him (iuty to loomnt tar
     u4 to p a y  lll mob monlu roodted by MB into
     tho fund e            tpaar oroat& and protid&             ier ador
     tha      )rmIdonr         of thlr Aot 1 . . .”
     sootla  8 of 8uoh Art1010proti&or for the Iotomlm-
tiaa br tho OouImlonor#’ Oourt, ln loantlor of lerrt&m
SO ooa Wmbitantr, aI to whothor uoh gtooinot   ofrloorr
e   g;t;orm  d the oouaty rhall br ?ompennte4 on a wl-
              .
     SootIon S of woh Artlole               provldu          In mrt    •~ ~0110~s:
          @Ia all oa1eo where the ComlMloaerr’    oourt
     dull  hnre detumIao6 that oouatit offloerr  or pro-
     OInot otfloerr  Im raah ooaatr lhll   br oo8pumatod
     for thrlr nnioea    by the mynut    oi ui wmual
      wtim,  adther tho Stat. OS Tana nor any oouaty
      rhdl be ehrrgod with of my to UIV or the ofiloerr
Xoa. 8oor#o I(. Shmppmrd, Pm&o8


      80 l apmammto4, 84 r 00    or l~ImmIoa for tb
      perfmrm~oo of lmy or all oi thm &utIom o? their
      l??Ioam but mroh o??Ioorr olullr@oeIto~14
      ulmry Im lieu m? lll othor foem, lauI881088
                wtIo8 uhloh they would OthorwIre bo
                              porlbd     however that
      the lmoo~mu on4 001 ootoro? imum ORmil oon-
      timurn td lolloot mud rotmia for the bonoflt
      of ThorO??Ioore~ Omlmry ?un(i or ?uadm herola-
      litor proridod   for all fromrnd oodmmIonm whloh
      h IO 8uthorIte4     rm4mr law to lolleoti lnb It
      #lull bo him 4ut to loooant ?or aad to ly ml1
      muoh wnI,o rmomI ro& by him Into the fus i
      orwtod mad prmvl~oa ?or a&or tho provIrIono
       of thim Aott ..."
       Seotlom 6 of      the   Artlola     provider   In pax-t
                                                             80 followrr
                -It   lhmll bo thm duty of      all offloeroto
       ehargo and oolloot  In the manar luthorItmd by
       low all form mend 8osaSomloam rhioh are peralttd
       by low to bm •moomo~ommdao~flmood ior 811
       o??IoIrllerrloe                       A8 saduheo
       much fooo are 001             oholl'be4rporItd
       In tho Otflorrr’ Salary hm , or ?und* prorId
       In thim Aot. ..."
     Th, otioot or uou8o Bill 409 of the 46th La lla tur o
Ir to lmporo upoa tho o??Ioo of Airro,rror ln(i Co1fi
                                                    lotor of
Tuer tho duty OS ImaUI     oortI?Ioatoo of titleundu the
prmImIolrm m? muoh Aot. Than IO 8othIng In the Art whioh
n?lomtm        tho Imtutlom      M     tho Lm   m&Warm   to l-a&     In any
partloulw the protlrlo~o of Art f'0108@lIo,and to pro-
rldrthot the Amru8u maa Oolleotor    a@ Taxer rbmllro-
orlrothm lO( in rovldod for br 6rotIon ST ab Eouoo
Bill 409, In dAIt Pon to the mmlmq or oompoantlon pro-
+I404br lmw for tho offhe of Ao00om0r maa Oollootor of
Tmxom.     That Uouoo     Bill   409     4008 not ooatuplmte       thmt
the Arrorror ati Collector of Taxrm #hall uoe the lO$
fu, pmrronmll for hIri4 lbUtloam1 help 18 ardrthe
more rppareat PJ the o8orrr~tIon that xoumr Bill 409 pro-
rldmm tht ho n    mot, im Iomul    mush orrtiiloatrr e?
tit10,throiyh J          8 ngkl&r’doputY @I.

       Undrr thm provI8Ioam 0r ArtiolmSW&o, lbovrreferrod
to,   It   IO
            latlrelroleor that the A8@eOOOr and Callrotor
    Xoa. boor(go 1. IhopgllJ,       -0   4


    of T0roo IO roquirod to oollmot
    ) xoamm bill 409 mmozbe OS the
’   J 0 to0 ~0ta        ha woul4 hmtm koa
    ~4     th t lg ad   who0 muoh Soom era
    &all    ~opoolt   tha   IB the O?flO0ro’
    dth tb HUM          ma prorloionr
                                    OS Artlole
                                                 Your0v.rFOrulJ
    APPWVXD    SBPT. 14,    'lsa@                          OFTsXAS
                                             ATl'ORMIIOSWJUL
    /8/ 0oro14 c. Neu
                                             w
    ATTORBXY
           OIICSBAL OF T!GM